Title: [Diary entry: 24 July 1788]
From: Washington, George
To: 

Thursday 24th. Thermometer at 70 in the Morning—71 at Noon and 74 at Night—A very high No. Et. Wind all Night, which, this morning, being accompanied with Rain, became a hurricane—driving the Miniature Ship Federalist from her Moorings, and sinking her—blowing down some trees in the groves & about the houses—loosning the roots, & forcing many others to yield and dismantling most, in a greater or lesser degree of their Bows, & doing other and great mischief to the grain, grass &ca. & not a little to my Mill race. In aword it was violent and severe—more so than has happened for many years. About Noon the Wind suddenly shifted from No. Et. to So. Wt. and blew the remaining part of the day as violently from that quarter. The tide about this time rose near or quite 4 feet higher than it was ever known to do driving Boats &ca. into fields were no tide had ever been heard of before—And must it is to be apprehended have done infinite damage on their Wharves at Alexandria—Norfolk—Baltimore &ca. At home all day.